Citation Nr: 1741926	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stresss disorder (PTSD) and anxiety with sleeplessness.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include short-term memory loss.

3. Entitlement to service connection for a breathing condition.

4. Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

During the pendency of the present appeal, the Veteran most recently properly appointed Wisconsin Department of Veterans Affairs as his new representative, thereby revoking his previous representative, Military Order of the Purple Heart.  See 38 C.F.R. § 14.631(f)(1).  See July 2017 VA Form 21-22.

In March 2016, the Veteran stated that he wished to cancel his scheduled Board hearing and withdraw the appeal.  While the VA canceled the Board hearing, no action was taken as to his request to withdraw the present appeal.  In July 2017, not only did the Veteran appoint a new representative, he again requested a Board hearing.  The Veteran does not have any other pending appeals.  As the Veteran expressed an intent to continue his appeal prior to any VA action on his request to withdraw the appeal, the Board finds that the withdrawal was not completed and the appeal remains active, until notified otherwise.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is needed to schedule the Veteran for a requested hearing.

In the May 2013 Form VA 9, the Veteran requested that he be afforded a Travel Board hearing.  In March 2016, the Veteran withdrew his request for a Board hearing.  In July 2017, the Veteran again requested that he be afforded a Board hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107.  As the Veteran has requested a hearing and has not been afforded such a hearing, remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a Board videoconference hearing (see July 2017 hearing request).  Notify him and his current representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  
Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

Note: The Veteran's VBMS claims file contains a May 30, 2013 scan of a CD that purports to hold SSA records.  While the CD itself has been scanned, it is not clear from the record that the information stored on the CD has been uploaded into the Veteran's VBMS claims file.  On remand, the CD should be obtained and the documents stored on the CD should be transferred to the claims file.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




